

EXHIBIT 10.1
[brinkslogoa02.jpg]
[rdofferletterfinalimage2.gif]
The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Douglas A. Pertz
Richmond, VA 23226-8100 U.S.A.
President & CEO
 
 

                                        


July 28, 2016




Mr. Amit Zukerman,




Dear Amit:


It is a pleasure to provide you with a promotion to a newly expanded role as
Executive Vice President of Global Markets with The Brink’s Company. The
following outlines the terms of our offer:


Date:
July 28, 2016
 
 
Reporting to:    
President & CEO
 
 
Annual Salary:    
$600,000 (effective beginning July 28, 2016)
 
 
Annual Bonus Target:
Subject to the terms of the Key Employee Incentive Plan (KEIP) - 90% of Base
Salary (effective for full year 2016); Award range 0% - 180% of Base Salary.
 
 
Long Term Incentive Target Value:
$1,250,000 2017 Long Term Incentive (LTI) Target Value, subject to approval in
February 2017 by the Compensation and Benefits Committee of the Board of
Directors pursuant to the 2013 Equity Incentive Plan.
 
 
Promotion Equity Grant:
Aggregate $1,250,000 value granted 50% in Restricted Stock Units which will vest
3 years from the date of grant, subject to the terms of the plan and related
award agreement, your continued service through the vesting date (or an earlier
qualifying termination of employment) and the Company realizing positive
non-GAAP income from continuing operations for the period commencing on July 1,
2016 and ending on June 30, 2017, 50% in performance-based stock options (6 year
term with 1/3 vesting if the average closing price over 15 consecutive trading
days within 3 years of the date of grant is 125% of the closing price on the
date of grant; an additional 1/3 of the options will vest if the average closing
price is 150% of the closing price on the date of grant and the final 1/3 will
vest if the average closing price reaches 160% of the closing price on the date
grant). This grant will be subject to approval by the Compensation and Benefits
Committee of the Board of Directors, pursuant to the 2013 Equity Incentive Plan.
 
 









--------------------------------------------------------------------------------




Expatriate Allowance:    
You will continue to receive your current expatriate allowance through 2016. The
expatriate allowance     will terminate on December 31, 2016.
 
 
Relocation:    
You will be provided with relocation benefits as outlined in the Corporate
Relocation Policy for any relocation agreed upon by you and the CEO.
 
 
Other Benefits:
You will continue to participate in other benefits on terms consistent with
other executives who report directly to the Chief Executive Officer, subject to
applicable laws. The company will pay directly for tax preparation and filing
services for your Switzerland and U.S. income tax returns up to a maximum amount
of $25,000.

    
The terms of this letter supersede the terms of any prior agreements or
understandings regarding your role and the compensation therefor (for the sake
of clarity, this does not include any equity award agreements between you and
The Brink’s Company). Your period of continuous employment with Brink’s will be
recognized as having begun on July 1, 2000 and the employment relationship may
be terminated by either party at any time.


I am confident that you will excel in leading Brink’s and am excited about the
opportunities that lay ahead. If you have any questions, please call me.






Sincerely,
 


/s/Douglas A. Pertz




Douglas A. Pertz
President & CEO
The Brink’s Company






Accepted: this 28th of July, 2016
/s/Amit Zukerman
 
Amit Zukerman







